DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph [0011], line 13, the parentheses are not closed.  In paragraph [0045], line 4, “60” should read --66--.    
Appropriate correction is required.
Claims 11 and 15 are objected to because of the following informalities:  In claim 11, line 8, there is no antecedent basis for “the pair of movable sections”.  It appears that claim 11 should depend from claim 3.  In claim 15, lines 2-3, “each includes brackets” is confusing, since each mounting portion appears to include only one bracket.  In claim 15, line 4, “openings or keyways” is unclear, since each bracket appears to include only one opening or keyway.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the GB 2177058 reference, hereafter referred to as GB (058).
Re claim 1, it is first noted that a panel and a door are not being positively claimed.  GB (058) teaches a lockout device in figs. 1-7 capable of use with a panel and a door.  In addition, it is noted that the vehicle doors of the GB (058) reference are adjacent side panels of the vehicle.  The lockout device includes a housing 30 in figs. 6 and 7 having a first mounting portion 42 capable of engaging a side of a panel, the housing supporting a line engagement feature that engages a flexible line 12.  The line engagement feature is defined by an end cap, annular groove and mounting flange, as disclosed on page 2, lines 50-55, that engages the flexible 12.  The flexible line 12 has a second mounting portion 16, 18 in figs. 2 and 3 that is capable of engaging another portion of a panel.  The line 12 extends through a portion of the housing 30 including the line engagement element.  
Re claim 2, the first and second mounting portions are capable of being secured to opposite sides of a panel, and the line 12 can be drawn taught across a door to inhibit removal of the lockout device from a panel and prevent opening of a door.
Re claim 3, the housing has movable sections defined by the box 34 and cover 38 that are movable between an open position and a closed position locked together by the lock 40 in fig. 6.  The line engagement element is supported within the movable sections of the housing.
Re claim 10, the line engagement element includes clamping teeth defined by the mounting flange of column 2, line 55, wherein plural flanges are used to clamp the plural lines 12, 36 in fig. 6.
Re claim 13, the first and second mounting portions are brackets 42, 16, 18 capable of being wrapped around an edge of a panel.
Re claim 16, the flexible line 12 includes a stop defined by the end cap (column 2, lines 52-53), the  housing includes an opening (see the side openings in fig. 6 and a guide defined by the mounting flange (column 2, line 55) to inhibit movement of the stop.
Re claim 17, the housing 30 and line 12 in fig. 6 are not completely separable in the assembled and locked condition.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over GB (058) in view of Manthe et al 2006/0283215.
Re claim 4, Manthe et al teaches movable sections 20, 40 with a tab 31 and padlock openings 34 to be received within a slot 41.
Re claim 5, the movable sections are hinged together in a clamshell fashion.
Re claim 6, the movable sections include clamping teeth 27, 47 to engage a flexible member 60.
Re claim 7, the clamping teeth are integral with the movable sections, and a molding process is not being claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the box 34 and cover 38 of GB (058) to include hinged sections with a tab, locking openings and a slot, and integral clamping teeth for the flexible wire, in view of the teaching of Manthe et al, to provide a strong clamping function for the line 12 of GB (058).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over GB (058) in view of Manthe et al 2006/0283215.
Re claim 12, Manthe et al also teaches housing openings at 26, 28 in fig. 3B.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the box 34 and cover 38 of GB (058) to include multiple housing openings for a line 12, in view of the teaching of Manthe et al, to aid in providing a strong clamping function for a line 12.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GB (058) in view of Perkins 5,419,165.
Re claim 14, Perkins teaches brackets 24, 25, 37, 38 to be wrapped around an edge of a panel having openings 30 to be used with a fastener.
Re claim 15, Perkins teaches brackets 24, 25, 37, 38 to be wrapped around an edge of a panel having openings 30 to be used with a fastener.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the brackets 42, 16, 18 of GB (058) to include an opening to be used with a fastener, in view of the teaching of Perkins, to provide a strong connection with a panel.
Claims 8, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GB 2177058 also teaches an embodiment in figs. 9-10 capable of use with a panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 11, 2022